Citation Nr: 0833342	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-30 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) with dysthymia and major depressive disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to April 
1968.  There is no indication that the veteran received any 
awards or decorations for combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that reopened 
and denied the veteran's claim of entitlement to service 
connection for PTSD with dysthymia and major depressive 
disorder.  The veteran's claim of entitlement to service 
connection for PTSD with dysthymia and major depressive 
disorder was previously denied by the RO in a December 2004 
decision.  

In an October 2006 statement, the veteran's representative 
raised the issue of entitlement to service connection for all 
depressive disorders and all anxiety disorders categorized by 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, including but not limited to bipolar depression, 
mood disorder due to a general medical condition, 
cyclothymia, generalized anxiety disorder, social anxiety 
disorder, panic disorder, and obsessive-compulsive disorder.  
These issues are referred back to the RO for appropriate 
action.

Following a reopening of the issues of entitlement to service 
connection for dysthymia and major depressive disorder, these 
issues will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD with dysthymia and major depressive disorder was 
previously denied in a December 2004 rating decision.  The 
veteran was notified of that decision but failed to perfect a 
timely appeal.  The decision became final.

2.  The evidence as to the veteran's claim of entitlement to 
service connection for PTSD received since the last final 
denial in December 2004 is new, in that it is not cumulative 
and was not previously considered by decision makers.  
However, it is not material because it does not raise a 
reasonable possibility of substantiating the veteran's claim.

3.  The evidence as to the veteran's claim of entitlement to 
service connection for dysthymia received since the last 
final denial in December 2004 is new, in that it is not 
cumulative and was not previously considered by decision 
makers, and it is also material because it raises a 
reasonable possibility of substantiating the veteran's claim.

4.  The evidence as to the veteran's claim of entitlement to 
service connection for major depressive disorder received 
since the last final denial in December 2004 is new, in that 
it is not cumulative and was not previously considered by 
decision makers, and it is also material because it raises a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied the 
veteran's claim of entitlement to service connection for PTSD 
with dysthymia and major depressive disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2007).

2.  No new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for dysthymia.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for major 
depressive disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107 (West 2002 & Supp. 
2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in October 2004 was sent to the claimant.  
The VCAA letter fully satisfies the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification:  (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  See Pelegrini II.

In addition, as this case involves new and material evidence, 
the Board notes that the September 2006 VCAA notification 
satisfied the directives of Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The September 2006 VCAA letter also informed the veteran 
regarding the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In this case, the veteran contends, in an August 2006 
statement of his representative, that he was not provided 
with notice that if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers; hospitals or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2007); Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 
11 Vet. App. 393 (1998).

The Board finds that notice of the evidence described above 
was provided to the veteran in a document entitled 
Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD) Secondary to a Personal 
Assault.  This document was sent to the veteran subsequent to 
his August 2004 claim for service connection for depression 
and mental illness, and was received by the RO and completed 
by the veteran in October 2004.  The veteran specifically 
addressed the evidence described above.  Further, the veteran 
was again notified of the evidence described above in the 
December 2004 rating decision that denied his claim of 
entitlement to service connection for PTSD with dysthymia and 
depression, and in two instances within the September 2005 
Statement of the Case.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes: (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, as further 
described below, the Board has remanded the issues of 
entitlement to service connection for dysthymia and major 
depressive disorder to the RO for a VA psychological 
examination and opinion.

The veteran has not indicated that he was seen regarding his 
PTSD with dysthymia and major depressive disorder by any 
other provider or at any other time than the treatment 
reflected in the current medical records on file.  Therefore, 
the veteran's service treatment records and all identified 
and authorized post-service treatment records available and 
relevant to the issues on appeal have been requested or 
obtained.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA, after the 
aforementioned VA examinations have been conducted.

New and Material Evidence

Service connection for PTSD with dysthymia and major 
depressive disorder was previously denied in a December 2004 
rating decision.  Although the RO reopened and subsequently 
denied the claim, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnet v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The claim of entitlement to service connection for PTSD with 
dysthymia and major depressive disorder may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The veteran filed this application 
to reopen his claim in January 2006, in the form of an 
untimely Statement of Substantive Appeal.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment 
records, post-service treatment records, the statements of a 
friend and former spouse of the veteran, and the veteran's 
own statements.  The RO found that there was no current 
evidence of an in-service stressful event related to the 
veteran's current diagnosis of PTSD, and the claim was 
denied.  In addition, the RO found no evidence of in-service 
treatment for or diagnoses of PTSD, dysthymia or depression.

Newly received evidence since December 2004 includes:  the 
veteran's November 2004 letter to Congressman Lincoln Davis 
with attached letter from Dr. David Knight dated in October 
2004; report of the Fort Bragg, North Carolina Psychiatric 
Examination dated in March 1968; the veteran's January 2005 
Notice of Disagreement with attached letter from Dr. David 
Knight dated in October 2004 and September 2004 treatment 
report; the veteran's February 2005 statement electing the 
Decision Review Office process as to his appeal; the 
veteran's March 2005 statement; treatment records dated from 
January 1986 through November 1997 from a non-VA facility 
regarding care unrelated to the veteran's mental health; the 
veteran's statements dated in May 2005; the veteran's January 
2006 statement in lieu of a VA Form 9, Statement of 
Substantive Appeal, with attached internet article; undated 
copy of the veteran's Record of Assignments; copy of in-
service treatment record dated in September 1967; statement 
of the veteran's former spouse dated in June 2006; the 
statement of the veteran's representative dated in June 2006 
with attached internet articles; and the statements of the 
veteran's representative dated in August 2006 and October 
2006; and the veteran's September 2007 Statement of 
Substantive Appeal.

The veteran applied to reopen his claim of entitlement to 
service connection for PTSD with dysthymia and major 
depressive disorder in January 2006.  The Board finds that 
the evidence as to the veteran's claim of entitlement to 
service connection for dysthymia and major depressive 
disorder, to the exclusion of PTSD, received since the last 
final decision in December 2004 is, in part, not cumulative 
of other evidence of record, relates to an unestablished 
fact, and raises a reasonable possibility of substantiating 
his claim.

As to the veteran's claim of entitlement to service 
connection for PTSD only, this is evidence that is, in part, 
new evidence.  This new evidence, specifically the veteran's 
own statements and internet articles, was not previously 
considered by agency decision makers, and is not cumulative 
or redundant.  However, this is evidence that is not 
material, as it does not demonstrate that an in-service event 
related to the veteran's current diagnosis of PTSD occurred.  
Thus, this new evidence does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R.    § 3.303 (2007).  Accordingly, the claim of 
entitlement to service connection for PTSD only may not be 
reopened.

As to the veteran's claims of entitlement to service 
connection for dysthymia and major depressive disorder, this 
new evidence, specifically the veteran's own statements and 
internet articles, was not previously considered by agency 
decision makers, nor is it cumulative or redundant.  This is 
evidence that is material, as it could demonstrate 
symptomology of dysthymia and major depressive disorder 
during the veteran's period of active service.  Thus, this 
new evidence relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims.  38 C.F.R. § 3.303.  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claims for the 
issue of entitlement to service connection for dysthymia and 
major depressive disorder only are reopened. 

As the Board has determined that new and material evidence 
has been submitted as to the veteran's claims of entitlement 
to service connection for dysthymia and major depressive 
disorder only, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the appellant with the laws and regulations 
pertaining to consideration of the claims on the merits.  
Additionally, the appellant provided arguments addressing his 
claims on the merits.  Given that the appellant had adequate 
notice of the applicable regulations, the Board finds that 
the veteran would not be prejudiced by the Board's review of 
the merits of the claims at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board notes that the veteran contends, in an August 2006 
statement of his representative, that the December 2004 
decision that denied his claim of entitlement to service 
connection for PTSD with dysthymia and major depressive 
disorder is not final because the RO did not adjudicate the 
issue of service connection for all psychiatric conditions 
previously of record.  In the August 2006 statement, the 
veteran's attorney cites Best v. Brown, 10 Vet. App. 322 
(1997) in support of this argument.  Reliance on the case is 
misplaced by the veteran's representative.  The Court in Best 
determined that there was no evidence to show that the RO 
finally adjudicated a claim for a generalized anxiety 
disorder and had thus committed a procedural error by failing 
to adequately notify the claimant that it was denying service 
connection of all diagnosed disorders, including a 
generalized anxiety disorder.  The Best case does not support 
the argument that the December 2004 rating decision is not 
final because it failed to adjudicate the issue of service 
connection for all psychiatric conditions previously of 
record because the claimant in Best was actually diagnosed 
with generalized anxiety disorder, the condition that the RO 
failed to adjudicate.  In the instant case, there is a not a 
condition with which the veteran has been diagnosed that has 
not been adjudicated. 

Evidence of record indicates that the veteran has been 
diagnosed with PTSD with dysthymia and major depressive 
disorder only.  The December 2004 rating decision properly 
adjudicated the issue of service connection as to the 
psychiatric conditions for which the veteran was diagnosed.  
There is no other psychiatric condition previously of record.  
Thus, there was no outstanding diagnosed psychiatric 
condition before the RO at the time of its December 2004 
rating decision.   


ORDER

The claim to reopen the previously denied claim of service 
connection for PTSD is denied.

The claim for entitlement to service connection for dysthymia 
is reopened, and to this extent only, the appeal is granted.  

The claim for entitlement to service connection for major 
depressive disorder is reopened, and to this extent only, the 
appeal is granted.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran contends that his current dysthymia and major 
depressive disorder are related to his period of active 
service.  Specifically, the veteran contends that the 
condition with which he was diagnosed at that time of his 
discharge from active service, immature personality 
characterized by poor impulse control, is symptomology of his 
current dysthymia and major depressive disorder.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.     38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).   

The veteran has not been afforded a VA examination for his 
current dysthymia and major depressive disorder.  As it is 
unclear to the Board whether the veteran's current dysthymia 
and major depressive disorder are related to his period of 
active service, or whether the veteran's current dysthymia 
and major depressive disorder are related to his past 
diagnosed condition of immature personality characterized by 
poor impulse control, for which the veteran was discharged in 
1968, the Board finds that a remand for a VA psychological 
examination and opinion as to both conditions, dysthymia and 
major depressive disorder, is necessary in order to fairly 
address the merits of his claims.

Further, the Board notes that the only evidence of record of 
the veteran's psychiatric conditions, dysthymia and major 
depressive disorder, is dated in September and October 2004.  
It is possible that the veteran has undergone more recent 
psychiatric care for dysthymia and major depressive disorder 
that is not of record.  Because evidence of recent treatment 
may include records that are pertinent to the veteran's 
claims, they are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to clarify if 
he has received treatment, either at a 
VA facility or a non-VA facility, as to 
his dysthymia and major depressive 
disorder since October 2004.  If a 
positive response if received, obtain 
and associate with the claims file such 
records dated from October 2004 to the 
present.  If a negative response is 
received from the veteran, or from any 
treatment facility, the claims file 
should be properly documented in this 
regard.

2.  After the above-referenced 
treatment records, if any, are 
associated with the claims file, 
schedule the veteran for a VA 
examination to be conducted by an 
examiner with appropriate expertise to 
opine as to the etiology of the 
veteran's major depressive disorder and 
dysthymia.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent 
probability or greater) that the 
veteran's current major depressive 
disorder and/or dysthymia are related 
to his period of active service.  The 
examiner should also specifically opine 
as to whether it is as likely or not 
(50 percent probability or greater) 
that the veteran's current major 
depressive disorder and/or dysthymia 
are related to his in-service immature 
personality characterized by poor 
impulse control.  The rationale for the 
opinions must be provided in a legible 
report.

3.  Then, after ensuring any other 
necessary development has been 
completed, the RO/AMC should 
readjudicate the claims of entitlement 
to service connection for dysthymia and 
major depressive disorder only, 
including consideration of the 
additional evidence submitted following 
the last prior denial of the claim in 
December 2004.  If the action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  The file 
must be properly documented regarding any notifications to 
the veteran as to the scheduled examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


